Jackson, C. J.
The charter of the city of Griffin gives it no authority to define a nuisance, but it has only the power to prescribe the mode and manner of trying all charges thereof, and the state law must determine what a nuisance is which may be so abated. Therefore a petition by a property owner to abate a nuisance consisting of an encroachment on one of the streets of the city should have shown some special damage to him in which the public did not participate, and in the absence thereof, such a petition was properly dismissed on demurrer. Charter of Griffin §14; Ordinances of Griffin §§'229, 234, 235, 236. Code, §§3000, 2997, 2998, 2999; 50 Ga., 451, 462.
Judgment affirmed.